390 F.2d 160
Frederick SOLA et al., Plaintiffs, Appellants,v.The Hon. Roberto SANCHEZ VILELLA, etc., et al., Defendants, Appellees.
No. 6990.
United States Court of Appeals First Circuit.
March 7, 1968.

Manuel Nelson Zapata, New York City, with whom Santos P. Amadeo, Julio Rodriguez, Jr., and Jose Enrique Amadeo, San Juan, P. R., were on brief, for appellants.
Rafael A. Rivera-Cruz, Asst. Atty. Gen., with whom Jose F. Rodriguez-Rivera, Acting Sol. Gen., was on the brief, for appellees.
Before ALDRICH, Chief Judge, McENTEE and COFFIN, Circuit Judges.
ALDRICH, Chief Judge.


1
This is a companion case to Garcia Marrero v. Sanchez Vilella, 1 Cir., 1968, 390 F.2d 158, decided this day, except that the plaintiffs, and some of the grounds for the requested relief, are different. The present opinion is supplemental thereto. This suit, also tardy, was dismissed for insubstantiality, 270 F. Supp. 459, and these plaintiffs, too, pursue their appeal after the election. The instant plaintiffs are alleged to be persons born in Puerto Rico who moved to the mainland of the United States, and who are presently residents and citizens of three of the several states. Their complaint is that in defining who was to be permitted to vote the Legislature, in effect, limited the class to persons who were Puerto Rican residents at the time the plebiscite act was passed, thereby excluding the plaintiffs.


2
The plaintiffs have failed to persuade us that it was not within the full discretion of the Legislature to conclude that the advice and sentiment it considered valuable was that of residents. If plaintiffs feel they were discriminated against, be believe this was an entirely reasonable classification. See Carrington v. Rash, 1965, 380 U.S. 89, 85 S. Ct. 775, 13 L. Ed. 2d 675. Plaintiffs' complaint that soldiers on active duty outside Puerto Rico were allowed to vote, and their other objections, do not impress us.


3
Since the Legislature's alleged unreasonableness is the basic premise of plaintiffs' case, we need go no further. Simply being born in Puerto Rico gave plaintiffs no federally protected right to require the Legislature to solicit their views.


4
Affirmed.